tcmemo_2008_278 united_states tax_court estate of thelma g hurford deceased donor g michael hurford independent executor petitioner v commissioner of internal revenue respondent estate of thelma g hurford deceased g michael hurford independent executor petitioner v commissioner of internal revenue respondent docket nos filed date william a roberts and kyle coleman for petitioners nancy b herbert richard j hassebrock and gary r shuler for respondent contents findings_of_fact f a the hurford family b gary’s death c thelma’s diagnosis d garza’s plan e execution of garza’s plan - phase i transfers to hi-1 transfers to hi-2 transfers to hi-3 execution of garza’s plan - phase ii value of the flp property a hi-1’s value b hi-2’s value c hi-3’s value d discounts creation of the private_annuity how the hurford private_annuity worked thelma hurford’s death and tax returns estate and gift_tax returns’ audit g h opinion i what is includable in thelma’s estate a b positions of the parties the private_annuity and the flps was the private_annuity effective to remove assets from thelma’s estate a was the transfer of thelma’s interest in the flps for the private_annuity bona_fide and for adequate_and_full_consideration b did thelma retain a prohibited_interest in the property she transferred to her children through the private_annuity were the flps valid a was the creation of the flps bona_fide and for adequate_and_full_consideration b did thelma retain the possession or enjoyment of or the right to the income from the property she transferred to the flps in violation of sec_2036 a the family and marital trusts gifts thelma made in date c d ii attorney’s fees iii negligence memorandum findings_of_fact and opinion holmes judge it is a truth universally acknowledged that a recently widowed woman in possession of a good fortune must be in want of an estate planner thelma hurford had devoted her life to family and friends leaving the management of the finances to her husband gary when he died suddenly she had to learn what they owned and decide what to do with it while she struggled with this burden she was herself stricken with cancer and so had to arrange the accelerated planning of her own estate two attorneys vied for her attention and she chose joe b garza she lost her life to the cancer we must now decide how much of her estate will be lost to taxes findings_of_fact a the hurford family gary t hurford was born in west texas in unpromising circumstances and went at a young age to work on oil rigs there he met a petroleum engineer whose clean clothes and new car suggested to young gary that education might lead to a better life he soon gave up roughnecking and enrolled at the university of texas he discovered there that he had an aptitude for engineering and after graduation he was hired by the hunt oil company he rose steadily and after years became the company’s first president not named hunt he prospered and grew rich thelma also came from a modest background the daughter of immigrants she was an elementary_school teacher when she met gary and they soon wed in due course she became a mother and devoted herself to working inside the home much of this work lay in rearing three children all of whom are now married with children of their own the oldest is gary michael hurford known as michael michael grew up in texas went to the university of texas at austin and then to medical school in san antonio he became a psychiatrist and practices in kentucky where he also was a resident when the petition was filed david t hurford is the middle child david graduated from southwest texas state university but has struggled with difficult personal problems some of them severe for much of his life his parents and his siblings acknowledged this and have tried to protect him particularly in his finances while his parents were alive david stayed close by and worked for many years on one of his dad’s ranches--raising and selling cattle fixing fences and cutting and baling hay the youngest hurford is michelle hurford mccandless michelle also graduated from the university of texas at austin and she worked in advertising until october of when gary hired her to help with the family’s bookkeeping--especially the preparation of the payroll for the employees whom gary hired to work on the farms and ranches that he had bought over the years michelle also kept the books for all her parents’ investments and bank accounts michelle out of duty and habit took notes on nearly every meeting she attended and every phone call she listened to that involved gary’s and thelma’s estates she would also meticulously list the questions that she planned to ask during those meetings and calls it appears that she learned these habits from her mother who also kept in her own planner detailed notes of seemingly every meeting she had michelle saved all these notes and turned them over to the commissioner during discovery we view michelle’s action as a strong indicator of her honesty and have used these notes extensively to reconstruct what happened after gary died but we use them with some caution they show a general lack of understanding--even some confusion--about the tax and estate- planning concepts at issue in this case this is entirely understandable since neither michelle nor her mother had an education in law or accounting but the confusion of michelle and her siblings about these concepts though it may have been rooted in their inherent difficulty was surely compounded by the barrage of professional advice they both sought and had directed against them b gary’s death on date gary died he and thelma had amassed a considerable fortune as listed on gary’s estate_tax_return real_estate stocks and bonds mortgages notes and cash life_insurance miscellaneous property hunt oil phantom_stock total dollar_figure big_number big_number big_number big_number big_number big_number the real_estate included farms and ranches as well as two houses their primary home in arlington texas and a second home in tyler that was closer to their agricultural property this agricultural property amounted to about acres divided into or parcels--those records only sometimes combine those parcels that were contiguous the stocks and bonds and other liquid investments were strewn among many different accounts at several banks a large chunk was in options to buy stock in nabors corporation services inc which gary had earned by serving on the nabors board_of directors another large chunk by far the largest piece of the texas is a community-property state and these numbers reflect their total wealth not just gary’s interest miscellaneous property listed above was dollar_figure million in gary’s hunt oil retirement_plan which thelma rolled over to an ira in her name after his death but the single biggest asset in gary and thelma’s estate was no ordinary security or retirement_plan but something called hunt oil phantom_stock this phantom_stock is not actually stock but instead a form of deferred_compensation that hunt oil gave to employees--letting them share in the company’s growth without the hunt family’s having to dilute their own equity each share of phantom_stock was valued at approximately the price of a share of hunt oil common_stock as fixed by hunt oil each year on december the dollar amount reported on gary’s estate_tax_return was its value on date gary received more from hunt oil than just compensation in these varied forms among the perks important to this case were tax-preparation and estate-planning services while gary was working hunt oil paid kpmg to prepare his tax returns and gary retained santo sandy bisignano formerly a partner in the respected texas law firm of johnson gibbs to plan his and thelma’s estates the troubles that later entangled the hurfords had their roots in the wills that bisignano had drafted for them in these wills were mirror images of each other and took a conservative approach to estate_planning this was gary’s choice--bisignano had suggested slightly more aggressive techniques such as irrevocable life_insurance trusts ilits grantor-retained annuity trusts grats and family limited_partnerships flps gary instead chose to divide most of his estate into two trusts--a bypass_trust and a qualified_terminable_interest_property qtip_trust according to the hurfords’ wills the property of whichever spouse died first would go into the two trusts with the exception of the arlington home and any personal effects which would pass directly to the surviving_spouse the first trust set up in gary’s will was a bypass_trust called the family_trust it was funded with dollar_figure the estate-tax-credit equivalent amount the family trust’ sec_2 an ilit may remove life_insurance_proceeds from a decedent’s estate by transferring ownership of the policy to a_trust bittker et al federal estate_and_gift_taxation 9th ed a grat is a tax-saving device in which a grantor transfers assets into trust and retains an annuity payable for a specified term if the grantor survives the term and the assets enjoy a higher rate of return than specified in tables prescribed by the irs the extra appreciation passes to the trust’s beneficiaries without incurring gift or estate_tax id pincite a flp allows members_of_a_family to transfer partnership interests to one another at a discount usually claimed for lack of marketability and lack of control which may reduce the tax that they might otherwise owe on the transaction id pincite this is the amount that could pass estate-tax free thus the description bypass_trust to nonspouse beneficiaries in thelma’s access to its assets was limited but any money remaining in the trust would not be taxed at her death immediate purpose was to provide for the education health maintenance or support of thelma their children and gary’s mother but its ultimate purpose was to shield from taxation at thelma’s death the original corpus of dollar_figure or whatever was left after distributions the rest of gary’s estate went into a second trust called the marital trust income from the marital trust was to be paid to thelma and the principal was also available to her for her education health maintenance and support gary’s will appointed thelma executor of his estate and trustee of both the family and marital trusts managing gary’s estate as well as her half of the marital property was a challenge for thelma because gary had long tended their finances alone thelma’s children were similarly unfamiliar with how to manage such a large estate so they banded together and sought the advice of several professionals advice from bisignano and kpmg was no longer free because hunt oil stopped paying their bills after gary died but bisignano and kpmg at first remained members of the hurfords’ team and it was at bisignano’s suggestion that they hired chase bank of texas n a to provide investment advice bisignano outlined for thelma a plan to settle gary’s estate the first step was probating gary’s will which bisignano quickly began by date he then moved on to identifying and valuing the assets this ended up taking a while but bisignano credibly testified that his progress was protracted by design lest an inaccurate valuation of those assets undermine his effort to accurately calculate--before he prepared the tax_return for gary’s estate--whether a qtip_election was more valuable to thelma than a credit_for_prior_transfers as spring turned to summer in thelma sought bisignano’s advice on her own estate plan bisignano again took a conservative and thoughtful approach recommending that she first make dollar_figure gifts to michael david and michelle the total of dollar_figure in gifts equaled the gift-tax exemption_amount she decided to make these gifts in date he property passing from a deceased husband to his surviving wife generally is deductible from his gross_estate sec_2056 but this deduction does not include property--for example a life_estate with remainder to children--in which the surviving_spouse has an interest that could fail due to the lapse of time or some other contingency sec_2056 sec_2056 creates an exception to this exception for qualified_terminable_interest_property treating it deductible at the first spouse’s death but includable in the surviving spouse’s estate the section references in this note and throughout the opinion are to the internal_revenue_code any rule references are to the tax court’s rules_of_practice and procedure federal gift and estate-tax law allows a credit which a person can use either to reduce the tax on gifts made while the donor is alive under sec_2505 and sec_2503 or against the estate_tax imposed at death under sec_2010 thelma used the credit_amount available during which was dollar_figure higher than the credit available to her husband in when his continued also recommended that she create a family limited_partnership flp into which she could transfer the farm and ranch properties unifying the land management within a single entity perhaps with the plausible purpose of reducing the risk of liability from what were then actual operating businesses bisignano later recommended a second flp to hold thelma’s own financial_assets in august thelma also rolled gary’s retirement assets into an ira in her own name thelma however had little desire to run the farms and ranches herself so bisignano began drafting leases for those properties starting with a parcel in navarro county and then moving on to all the properties in dallas and ellis counties and though thelma continued to employ her son david to work on a ranch in anderson county until the end of date even her direct involvement in that business ended when david received his dollar_figure gift which included a one-year lease for acres c thelma’s diagnosis at the beginning of thelma began feeling back pain which became so severe that on january she went to an continued death led to the creation of the dollar_figure family_trust michael got his dollar_figure in cash david got dollar_figure in cash and dollar_figure in farm equipment cattle and leases and michelle got dollar_figure in cash and the cancellation of a loan in the amount of dollar_figure thelma also made eight dollar_figure cash gifts in to her sisters children and daughters- and son-in-law emergency room the diagnosis was cancer and thelma decided to have surgery in date her surgeon classified her disease as being already at stage three because it had already spread beyond its initial site to the surface of her liver surgery could not cure the disease but it did succeed in reducing the cancer’s size and thelma began chemotherapy immediately near the end of date bisignano had begun to move forward with thelma’s estate plan he started drafting documents to create two flps one for the farm and ranch properties and another for thelma’s cash and investment_assets but by early february while bisignano was still working on the flps michael was already looking for a new attorney thelma had become dissatisfied with bisignano because according to michael he did not relate well to the family and would often speak over their heads thelma was also concerned that he was not completing gary’s estate_tax_return or her own estate plan quickly enough and worried that he was too expensive michael volunteered to take the lead in trying to find a replacement for bisignano but living in louisville made this mission difficult and he turned to his brother-in-law an orthopedic surgeon living near houston for advice this brother-in-law recommended joe garza michael and michelle spoke with him asking garza to critique bisignano’s proposed estate plan and make suggestions on what he would do differently their infatuation with garza was understandable we observed bisignano to be reserved and fastidious and proud of the high quality of his work but with a manner that on first appearance is perhaps not the most inviting garza in contrast is a model of the amiable and pleasing man and his debut in the notes of thelma’s meetings with him show that she thought him one of the most agreeable men or at least lawyers that she had ever met garza swiftly persuaded thelma that his estate plan was better for her than bisignano’s and she hired him on date thelma dismissed bisignano the very next day d garza’s plan according to garza a brilliant estate-planning strategy is one that saves estate_tax his plan was to separate thelma’s the marital trust’s and the family trust’s assets into three groups cash stocks and bonds the hunt oil phantom_stock and the farm and ranch properties then he created three flps one to receive each group_of_assets giving an interest in each to thelma gary’s estate michael david and michelle finally garza directed thelma to sell her and gary’s estate’s interests in each flp to michael david and michelle through a private_annuity agreement to understand garza’s plan we need to step back and explain a bit about flps and private annuities a flp uses two entities a limited_partnership and either a limited_liability_company llc or a_trust the llc or trust serves as the general_partner of the limited_partnership and thereby assumes any extraordinary liabilities associated with the property owned by the partnership the limited partners of the partnership are typically family members who contribute something of value either in goods or in services to the partnership in exchange for their ownership share once the partnership interests are created they are quickly rearranged by gift or will the first obstacle that an aggressive planner meets is the code’s insistence that property transferred either by will or by gift must be taxed at its fair_market_value see sec_2031 sec_2032 sec_2512 and sec_25_2512-1 gift_tax regs a planner using a flp has to make sure that it is not the assets in the partnership that are being transferred among family members but only interests in the partnership itself this is important because due to factors such as lack of marketability and control a partner’s interest in the partnership often has a lower fair_market_value than the same partner’s pro_rata share of the assets’ own fair_market_value see holman v commissioner 130_tc_12 senda v commissioner tcmemo_2004_ imposing a gift_tax on the value of stock contributed to a partnership rather than the transferred partnership interests where partnership formalities were not respected affd 433_f3d_1044 8th cir this would seem unusual--normal people typically don’t try to reduce the value of their hard-earned wealth like flps private annuities are another common estate- planning tool a private_annuity is a transfer of property from one person to another in exchange for a promise to make periodic_payments these payments can last for the rest of the transferor’s life and the irs allows drafters of private annuities to calculate the transferor’s life expectancy using government-published actuarial_tables in theory the value of the periodic-payment stream equals the value of the transferred property so the private_annuity removes the transferred property from the transferor’s estate and gives the transferee any appreciation in the transferred property’s value the usually unspoken usefulness of this device is greatest when those arranging it know more about the particulars of their situation courts including the circuit_court to which this case may be appealable have nevertheless recognized that such a reduction in immediately realizable fair_market_value might be sensible for a rational actor willing to pay for the benefits of management expertise preservation of assets and avoidance of personal liability estate of kimbell f 3d pincite and such calculations may also be seen in earlier forms of intergenera- tional wealth transfer see völsunga saga the story of the volsungs and niblungs h halliday sparling ed eirikr magnusson william morris trans walter scott publg co ltd bequeathing shards of sword to heir who reforges them into new sword after waiting_period noting fain would we keep all our wealth till that day of days than is reflected in the actuarial_tables or--to be blunt--when children think their parent won’t survive for very long anticipating this the secretary has long had regulations restricting use of the actuarial_tables in cases of terminal illness e execution of garza’s plan - phase i garza got to work setting up the flps immediately after he was hired he first organized three limited_partnerships and three llcs he named the llcs hurford management no llc hm- hurford management no llc hm-2 and hurford management no llc hm-3 for each llc he filed a certificate of organization and articles of organization with the secretary of state of texas on date he then prepared stock certificates regulations employment agreements and minutes of the organizational meetings each of the hurfords received a one-fourth interest in each llc the hurfords held an organizational meeting for each of the llcs and elected thelma president michelle secretary and treasurer and michael and david vice presidents according to the employment agreements each of the hurfords was to receive compensation_for serving as the regulations define terminal illness to be an incurable illness or other deteriorating physical condition with at least a fifty-percent chance of death within a year see sec_1_7520-3 income_tax regs in such cases the parties to a private_annuity must use the transferor’s actual life expectancy to calculate payments sec_1_7520-3 example income_tax regs an officer but these agreements were never signed or used and no one signed the stock certificates regulations or organizational minutes either to form the limited_partnerships garza filed certificates of limited_partnership with the texas secretary of state on date he named these limited_partnerships hurford investments no ltd hi-1 hurford investments no ltd hi-2 and hurford investments no ltd hi-3 on each certificate garza named as general_partner the llc whose name corresponded to the name of the partnership eg hm-1 and hi-1 garza completed organizing the flps on date by having the hurfords sign agreements of limited_partnership these agreements show an unsteady drafting ability to even an untrained eye--a table of contents pointing to incorrect page numbers a grant of a limited-partnership interest to the gary t hurford trust when no such trust existed at the time and signature pages showing hm-1 as the general_partner of all three partnerships we find however that garza at least intended to use the same organizational structure for each of the flps as shown by the following diagram where x or an unusual feature of garza’s plan was that he created the limited_partnership interests before the partnerships were funded he testified that he did this to avoid gift_taxes when michael david and michelle received their 1-percent interests garza reasoned that by creating the partnership interests first each partner would start with a zero balance in his capital_account and each capital_account would remain at zero until that partner made a contribution so when thelma and gary’s estate funded the partnership their capital accounts were to have increased by the amount each contributed conversely michael david and michelle did not contribute anything to the partnerships so they held a 1-percent interest in each partnership but had capital_account balances of zero transfers to hi-1 the hurfords created hi-1 to receive stock and cash assets from thelma the marital trust and the family_trust to move these assets into hi-1 thelma signed an undated letter drafted by garza garza based this letter on a form that he used to fund the flps but he didn’t customize it beyond the names of the accounts and the people and entities involved in the letter thelma asked chase to transfer my above-referenced account with you into the name of the limited_partnership the accounts that she listed were the thelma g hurford investment management agency thima the marital trust and family_trust accounts thelma also requested that chase give herself michael david and michelle signatory and withdrawal authority on the hi-1 account at the end of date thelma acting in her capacity as president of hm-1 signed an agreement with chase to open the accounts necessary to complete the transfers chase then opened three accounts for hi-1 using the same names as the old accounts except that each was preceded by hi-1 eg hi-1 thima over the next three months assets flowed into the h-1 thima account table transfers from thima to hi-1 thima date total amount originating acct dollar_figure stocks thima thima dollar_figure big_number cash dollar_figure big_number cash hi-1 thima dollar_figure big_number stocks thima dollar_figure big_number cash thima from house sale dollar_figure big_number cash dollar_figure cash dollar_figure cash dollar_figure stocks dollar_figure big_number cash thima thima thima final distribution thima destination acct hi-1 thima hi-1 thima thima to close out hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima thelma also set to work transferring the trusts’ assets to the new hi-1 accounts table sec_1 through infra shows the tax cost of the stocks and bonds not their fair_market_value on the transfer date the parties did not remedy this peculiarity of chase's recordkeeping with summaries of the market price of those securities on dates relevant to the case--for example their value on the date thelma signed the private_annuity or the dates when payments under the annuity were made to her using those securities table transfers from the marital trust to hi-1 mt date total amount originating acct dollar_figure big_number stocks mt mt dollar_figure big_number cash dollar_figure big_number cash hi-1 mt dollar_figure cash dollar_figure cash dollar_figure big_number stocks dollar_figure big_number cash mt mt mt destination acct hi-1 mt hi-1 mt mt to close out hi-1 mt hi-1 mt hi-1 mt table transfers from the family_trust to hi-1 ft date total amount originating acct dollar_figure big_number stocks ft dollar_figure big_number cash ft hi-1 ft dollar_figure big_number cash dollar_figure cash dollar_figure cash dollar_figure big_number stocks dollar_figure big_number cash ft ft ft destination acct hi-1 ft hi-1 ft ft to close out hi-1 ft hi-1 ft hi-1 ft in late november or early date thelma told chase to transfer over dollar_figure million from the gary hurford estate account to hi-1 thelma’s letter however did not specify into which hi-1 account chase should transfer the funds chase acknowledged thelma’s request in a date fax that asked her to sign an investment management agreement to complete the transfer after she signed the agreement chase transferred the assets into a new account named thelma g hurford executrix of the estate of gary t hurford deceased in date chase emptied this new estate account into the thima hi-1 account thelma requested a liquidation of her ira on date and asked that chase transfer the funds from her ira to hi-1 chase completed most of that transaction on december and these various transfers can be understood better in tabular form table transfers from gth estate acct to gth estate acct destination acct date gth estate dollar_figure stocks gth estate originating acct amount total dollar_figure big_number cash dollar_figure stocks dollar_figure big_number cash gth estate gth estate gth estate gth estate table transfers from tgh’s ira to hi-1 thima date total amount originating acct tgh’s ira dollar_figure big_number cash dollar_figure stocks tgh’s ira dollar_figure cash tgh’s ira tgh’s ira dollar_figure stocks dollar_figure big_number cash destination acct hi-1 thima hi-1 thima hi-1 thima hi-1 thima then in date chase moved most of the assets in the hi-1 mt hi-1 ft and thelma g hurford executrix of the estate of gary t hurford deceased accounts into the hi-1 thima account on the form chase prepared to complete the transfer it listed thelma as the primary client and or beneficiary for the hi-1 mt account these last transfers are summarized in this table table transfers from hi-1 mt hi-1 ft and gth estate acct to hi-1 thima date amount originating acct hi-1 mt dollar_figure big_number cash hi-1 mt dollar_figure big_number bonds hi-1 mt dollar_figure big_number cash dollar_figure cash hi-1 mt dollar_figure big_number stocks hi-1 mt hi-1 mt dollar_figure big_number stocks dollar_figure big_number bonds dollar_figure big_number cash hi-1 ft dollar_figure big_number cash hi-1 ft dollar_figure big_number bonds hi-1 ft dollar_figure big_number cash hi-1 ft dollar_figure cash dollar_figure big_number stocks hi-1 ft dollar_figure big_number stocks hi-1 ft dollar_figure big_number bonds dollar_figure big_number cash dollar_figure stocks gth estate acct dollar_figure cash gth estate acct gth estate acct dollar_figure cash dollar_figure cash gth estate acct gth estate acct dollar_figure cash dollar_figure stocks gth estate acct dollar_figure cash total from hi-1 mt total from hi-1 ft total from gth estate acct destination acct hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima hi-1 thima the entire series of transfers is summed up in this diagram hi-1 transfers thima tgh’s ira family_trust marital trust gth’s estate acct hi-1 family_trust hi-1 marital trust gth estate acct no hi-1 thima tgh annuity acct the hurfords acknowledge that there were problems with the chase hi-1 accounts the biggest was that throughout the year before she died thelma remained the sole signatory on many of these accounts and kept pouring money and assets into them even after they had supposedly been used to pay for the private_annuity the hurford children claim that they tried on numerous occasions to have thelma’s name removed from the hi-1 accounts but were always unsuccessful another serious problem was that not all the transfers were deposits on date just days after she started moving money into the hi-1 accounts thelma had chase transfer dollar_figure from my limited_partnership th account to the personal chase checking account then a few days later she had chase transfer dollar_figure from my limited_partnership account to my bank of america checking account michelle credibly explained that thelma signed these transfers because chase was confused about who had authority under these accounts and that thelma needed the money to make an estimated_tax payment there is no evidence that any of this backwash of money benefited the hi-1 partnership itself in any way transfers to hi-2 the hurfords created hi-2 to receive the hunt oil phantom_stock garza prepared another of his form letters to notify hunt oil that thelma wanted the phantom_stock moved to hi-2 richard massman hunt’s transfer agent for the stock as well as its vice president and general counsel received the letter on date and quickly sent thelma a list of documents that he needed before he would okay the transfer letters testamentary identifying thelma as executrix an excerpt from gary’s will identifying her as the beneficiary documentation showing that the phantom_stock was transferred from gary’s estate to thelma and an assignment from thelma to hi-2 garza faxed massman the letters testamentary in may but then let things slide--neither the hurfords nor garza communicated with massman again until that fall on date michael called massman to discuss the transfer of the phantom_stock and massman became concerned about thelma’s multiple roles as beneficiary executrix and trustee to allay these concerns he asked thelma for a letter stating that thelma was approving the transfer under all three roles as massman himself credibly put it we kind of operate on the bomb-throwing grandchild principle --meaning that he wanted to protect hunt oil from any competing claims to the phantom_stock this prompted garza to send massman an indemnity letter on date but this letter was as sloppy as the other paperwork he’d prepared including a space on a signature line for daniel instead of david massman is a meticulous man and he wanted the letter corrected but it took garza almost two months to fix his mistakes the second letter satisfied massman though and on date massman responded with his own letter stating that hunt oil recognized hi-2 as the owner of the phantom_stock even though hunt did not receive all the necessary documents until date it reported in its internal records that the transfer occurred on date the day thelma sent the first letter requesting the transfer transfers to hi-3 the hurfords created hi-3 to receive the real_property except for the houses in arlington and tyler held by thelma the marital trust and the family_trust to complete this chore garza prepared twenty deeds for thelma to sign why twenty we’re not sure we could not figure out by examining the deeds how eleven parcels or fifteen if a couple contiguous properties were divided had multiplied into twenty there was also another patent problem with the deeds garza had drafted each deed so that it conveyed the property to hurford no ltd not hurford investments no ltd garza filed the deeds with the counties on date but even twenty deeds were not enough garza failed to prepare a deed for a parcel that was in both ellis and dallas counties garza waited until date and then mistakenly deeded this parcel to hurford no ltd too thelma hurford herself maintained the insurance_policy on the farm and ranch properties now lying maybe in hi-3 the commissioner suggests that thelma was paying for that insurance but the record is not clear we do find that she had a friendly relationship with the insurance agent and spoke with him about renewing the policy in date we also find that thelma’s and michelle’s names remained on the bank of america farm account until date when the account’s name was finally changed to hurford dba hurford farms f execution of garza’s plan - phase ii michael and michelle took the next step in garza’s estate plan and entered into a private_annuity with thelma on date a bit more than two weeks after the flps had been formed but a week before even the first transfers of property from thelma and the trusts to the flps through this agreement thelma purported to sell michael and michelle a 25-percent interest in hi-1 hi-2 and hi-3 for a fixed annual income for the rest of her life david did not sign the private_annuity and the extent of his obligations under the agreement is a problem we discuss below see infra p value of the flp property one key to creating a private_annuity capable of withstanding audit is valuing the assets being sold so that the amount of the annuity is accurate the values garza used in his calculations appear in two nearly identical unsigned letters that he wrote on date the first two sections of both letters are the same in those sections garza listed the total values for the assets in each flp he then calculated the value of thelma’s interest in each partnership by multiplying the total value of the flp by dollar_figure percent the third section is where the letters diverge in that section garza calculated the discounted value of thelma’s interest in each flp by multiplying the value of that interest by a discount factor and then summing them to get a grand total figure in one of the letters however he used lower discount factors and included thelma’s ira in the grand total figure the grand total figure on this letter was not correct due to an arithmetic error a hi-1’s value in his april letters garza separated hi-1’s assets into two classes he reported that the stocks and bonds were worth dollar_figure and that the mortgage notes and cash were valued at dollar_figure we don’t know where garza got these numbers--while they are close to those on gary’s estate_tax_return they differ by about dollar_figure they are also significantly lower than the minimum of more than dollar_figure million that the hurfords agree was transferred into hi-dollar_figure and they in no way take into account during the course of litigation the estate hired an appraiser to determine the fair_market_value of the flp interests continued the changes in the composition of gary’s and thelma’s assets in the year after he died assets in several accounts were moved to chase where normal trading further reduced the similarity of the hurfords’ portfolio transferred to the flps and their portfolio at the date of gary’s death b hi-2’s value in his april letters garza valued the phantom_stock at dollar_figure that is the same value that he reported on gary’s estate_tax_return it comes from a letter that massman had sent bisignano in date that included an estimated value for the phantom_stock as of date garza testified that he used this value because it was the most current information that we had and it didn't appear to me that the value was increasing very much but we know that the date value was already out-of-date because hunt oil recalculated phantom-stock values at the end of each calendar_year and we specifically find that the value of the phantom_stock was increasing in date massman met with a chase employee to discuss the phantom-stock plan and during that meeting he estimated that the phantom_stock was already worth dollar_figure million which we now find was its value continued after applying discounts the appraiser’s letter listed the value of assets contributed from thelma and the gary t hurford trust to the partnerships the appraiser determined the stated_value of hi-1’s cash stocks bonds and mortgage notes was dollar_figure as of date when the flps were formed--as even the estate’s expert witness conceded c hi-3’s value in his april letters garza listed the value of hi-3 as dollar_figure this was again based on the same valuation used to report real_estate values on gary’s estate_tax_return but using the number from the return was wrong those real-estate values came from an appraisal that bisignano had prepared and reflect the properties’ values on date the day gary died and garza made no effort to consider any change in their values in the year that had passed the dollar_figure reported on gary’s estate_tax_return also included the arlington and tyler houses and the ellis dallas county property none of which was actually transferred to hi-3 this necessarily caused a misstatement of the value of the property that garza was trying to move out of thelma’s own estate d discounts the method that garza used to pick the discount factors to apply to the flp interests was similarly haphazard we know from michelle’s notes that garza bragged that he had experience obtaining percent discounts in settlements on estates with irs and also he had coached a lawyer in mississippi in a valuation battle with irs and he got a percent discount but garza chose not to go for these maximum discounts with the hurfords instead he contacted several valuation appraisers garza sent a letter to one of these appraisers on date asking him to call and tell him his general approach estimate of discount and proposed fees after their discussion garza noted in thelma’s file that the appraisals would cost dollar_figure and that h is discount for the marketable_securities would be percent for phantom_stock percent and for the real_estate percent in any event the appraisals were never done garza chose instead to use his own discount percentages but even the precise percentages that he chose are unclear from the record they fell more_likely_than_not within the range bounded by the two versions of his april letter partnership discount taken for lack of marketability and lack of control hurford investments no ltd percent hurford investments no ltd percent hurford investments no ltd percent we find with more confidence that garza’s calculations for the value of the annuity are not transparent to clean up some of the problems the estate offered two expert witnesses--mr preti and mr henderson one testified that the discount factors were within acceptable limits the other testified that while garza undervalued the flps the dollar_figure monthly payments exceed what the annuity_payment would have been had the flps been correctly valued creation of the private_annuity with the flp values and discounts set garza calculated the amount of the annuity two different ways he first consulted a mortality_table and published interest rates included in a bna tax portfolio and made the calculation by hand using this method he computed an annuity_payment slightly below dollar_figure a month then he used a computer_program to redo the calculation and decided that the annuity should instead be pegged at about dollar_figure a month garza advised the hurfords that they should use the higher number because it was more conservative the private_annuity that garza prepared also had another peculiarity it completely omitted any mention of david hurford listing only michael and michelle as purchasers of thelma’s interests in hi-1 hi-2 and hi-3 and obligors of the duty to make the monthly payments to her all who testified on this point were credible and therefore we find that thelma wanted to transfer one-third of her partnership interests to david but she also wanted to protect both him and the assets so she thought it best not to give him signature_authority garza testified that he knew what thelma intended but he could not explain how the agreement he drafted reflected in any way thelma’s intent to give each of her children an equal share michael and michelle claimed to believe that the private_annuity transferred one-third of thelma’s partnership interests to david and that david would be obligated to make the payments on this point we do not find them credible instead we find that they privately agreed to accomplish their mother’s desire to give david a third of the estate but keep him away from decisionmaking authority by keeping his name off the private annuity--just promising themselves that they would distribute to him a third of the estate when the time came ie when thelma died on date thelma and michelle signed the documents michael was in kentucky so the agreement was mailed to him he signed them and mailed them back neither david hurford nor chase reviewed the agreement before it was signed how the hurford private_annuity worked to receive the annuity payments thelma opened an account named thelma hurford annuity account thaa at chase michael asked that chase pay thelma by transferring assets from the hi-1 thima account into the thaa account thelma received her first annuity_payment in date but she did not want all of that payment transferred into her thaa account she herself asked that chase transfer dollar_figure of cash into her account at boston safe deposit trust and dollar_figure in stocks to the thaa she asked that chase make all other_payments by transferring securities from the hi-1 account into her thaa accountdollar_figure amount table transfers from hi-1 thima to tgh’s annuity account opened date dollar_figure big_number cash deposited to nations fund dollar_figure big_number stocks dollar_figure big_number stocks dollar_figure cash dollar_figure cash dollar_figure big_number stocks or dollar_figure dollar_figure cash dollar_figure big_number stocks or dollar_figure dollar_figure cash dollar_figure big_number stocks or dollar_figure dollar_figure cash payment the commissioner argues that the annuity payments didn’t consistently total dollar_figure each month it appears that he is using the tax-cost numbers reflected on the chase account statements instead of fair market values for example the commissioner argues that in date payments totaled only dollar_figure we find however that the fair_market_value of stocks transferred was dollar_figure and cash was dollar_figure totaling dollar_figure in june the commissioner claims thelma received only dollar_figure but the fair_market_value of additions to the account was over dollar_figure and in july it was approximately dollar_figure we therefore find that there was not a significant variation in thelma’s monthly annuity payments the problem of distinguishing cost and value numbers which we’ve already noted supra note is made more difficult here because the tax cost reported in hi-1 thima statements doesn’t match the tax cost reported in the annuity statements in this table we list the annuity-statement value first and the hi-1 thima-values in parentheses dollar_figure big_number stocks dollar_figure cash dollar_figure big_number stocks dollar_figure cash dollar_figure big_number stocks dollar_figure cash dollar_figure big_number stocks dollar_figure cash dollar_figure big_number stocks dollar_figure big_number total g thelma hurford’s death and tax returns thelma’s friends who testified were completely credible in their description of how bravely thelma struggled with her cancer and how positive her attitude remained throughout the multiple surgeries and rounds of chemotherapy she endured but her cancer never went into remission and while she was in the hospital after her last surgery she died on date after gary died thelma had endured more than disease she was also responsible in some way for numerous tax returns as either an individual executrix trustee partner or member of an llc kpmg had at first continued to prepare her tax returns but with hunt oil no longer paying the bill she went to garza and asked him in date to refer her to a new firm he recommended two and she hired one of them--turner stone before the switch kpmg had prepared four returns income_tax return form_1041 gary t hurford family_trust income_tax return form_1041 estate of gary t hurford income_tax return form_1041 gary t hurford marital trust income_tax return form_1040 gary and thelma hurford turner stone prepared the following returns income_tax return form_1041 gary t hurford family_trust income_tax return form_1041 gary t hurford marital trust partnership tax returns forms hurford management no llc partnership tax returns forms hurford management no llc partnership tax_return forms hurford management no llc partnership tax returns forms hurford investments no ltd partnership tax returns forms hurford investments no ltd partnership tax returns forms hurford investments no ltd income_tax return form_1041 estate of gary t hurford gift_tax_return form_709 thelma hurford income_tax return form_1040 thelma hurford income_tax return form_1041 estate of gary t hurford garza prepared two returns estate_tax_return for gary t hurford form_706 signed by thelma as executrix on estate_tax_return for thelma g hurford form_706 signed by michael as executor on the first return relevant to this case is the estate_tax_return for gary’s estate garza himself prepared the form_706 and thelma signed it on date we note especially a dollar_figure deduction claimed on the return’s schedule m-- bequests etc to surviving_spouse gary’s estate took the deduction because it was electing to treat this sum as qtip property the problem is that we have no idea which property is included in that number on the schedule m it is only described as qtip at trial when asked about the number garza replied that he didn’t remember how he computed it also on date thelma signed returns for herself and the marital trust her return was actually a joint_return and she also signed it in her capacity as executrix of gary’s estate both these returns were prepared by kpmg then turner stone entered the scene that firm prepared tax returns for each of the flps these returns were signed by michelle and filed on date the k-1s from each of the returns show that during michael’s david’s and michelle’s interest in each partnership went from percent to percent while thelma’s and gary’s estate’s interest dwindled from to percent the k-1s also show that michael david and michelle each made the following capital contributions to the flps in hi-1 capital_contribution dollar_figure hi-2 capital_contribution dollar_figure hi-3 capital_contribution dollar_figure these numbers appear to be complete fictions--we specifically find no evidence of money coming into or services provided for any of the flps or llcs from the three hurford children much less the millions of dollars that turner stone reported the llcs 1-percent_owner of each flp reported these capital contributions to the flps hi-1 capital_contribution dollar_figure hi-2 capital_contribution dollar_figure hi-3 capital_contribution dollar_figure on thelma’s and the estate of gary hurford’s k-1s the space for capital contributed during year was left blank the schedule d for hi-2 shows a dollar_figure capital_gain on the phantom_stock interest--hunt oil and a sale date of date even though the hurfords claim that the transfer was not a taxable_event at trial michelle explained that the gain was reported in because chase had concerns about the phantom stock’s ownership the concern was reasonable- -hunt oil had not sent certificates to the hurfords showing that ownership had passed to hi-2 garza and chase got together to discuss the issue and decided that if the hurfords did not have the certificates when it was time to file hi-2’s return they would take the conservative approach and report that the phantom_stock had been distributed turner stone also prepared the final tax returns for the family and marital trusts on date and they were signed by michael as successor trustee to his mother there is no other evidence that the trusts were terminated michelle believed that thelma terminated the trusts in early date by transferring all their property to the flps this cannot possibly be true since the bank records showed that thelma didn’t succeed in even beginning to move money into the hi-1 accounts until a week after those same accounts had supposedly been used to buy the private_annuity see supra p tbls the tax returns for the llcs--hm-1 hm-2 and hm-3--were prepared by turner stone and signed by michelle on date the k-1s from each of those returns show michael’s david’s and michelle’s ownership in each llc wa sec_33 percent at the end of their k-1s also showed that each of them made capital contributions to the llcs in hm-1 capital_contribution dollar_figure hm-2 capital_contribution dollar_figure hm-3 capital_contribution dollar_figure none of the llcs’ returns included a k-1 for thelma and none of these capital contributions was actually made the estate_tax_return for thelma’s estate was signed by garza as preparer and by michael as executor on date though it was not filed until date on the return garza answered no to the following four questions did the decedent at the time of death own any interest in a partnership or a closely_held_corporation did the decedent make any transfers described in sec_2035 sec_2036 sec_2037 or sec_2038 were there in existence at the time of the decedent’s death any trusts created by the decedent under which the decedent possessed any power beneficial_interest or trusteeship was the decedent ever the beneficiary of a_trust for which a deduction was claimed by the estate of a pre-deceased spouse under sec_2056 and which is not reported on this return whether garza correctly answered the first two of these questions is as we shall see a central issue in this case whether he answered the third question correctly is also in dispute though thelma’s estate claims that transferring property out of the marital and family trusts terminated them the commissioner argues that property was left in the trusts by garza’s faulty execution of his plan garza’s answer of no to the final question is just egregiously false he himself had prepared gary’s estate_tax_return and should have known that sec_2056 refers to a qtip_trust like the one for which he claimed a deduction on that returndollar_figure the assets reported on thelma’s estate_tax_return were arlington residence thelma hurford annuity account mortgages notes and cash life_insurance miscellaneous property total dollar_figure big_number big_number big_number big_number big_number the estate reported that thelma made no taxable_gifts other than gifts includable in her gross_estate thelma’s estate took a dollar_figure deduction for attorney’s fees michael who was now executor for both his parents’ estates signed and filed a form_1041 prepared by turner and stone for gary’s estate on date on this return he reported half the proceeds the other half being thelma’s community_property from the exercise of the options for nabors stock and its subsequent sale as well as the sale of the house in tyler he also reported dollar_figure in the other income section as the estate’s portion of the private_annuity this is odd because even though gary’s estate owned percent of each flp it was not a party to the private_annuity nor was it meant to be gary’s will directed the residuary of his estate to the marital trust which allowed for a qtip_election michael also filed thelma’s gift_tax_return using form_709 on date this return was also prepared by turner stone and they reported that thelma made dollar_figure in gifts dollar_figure of which were taxable these included the dollar_figure gifts she had made to each of her children the dollar_figure gifts to her children and other relatives and two dollar_figure trusts she created for her grandchildren they also reported that she owed no tax on these gifts because she was using her unified_credit the preparer answered no to the question h ave you the donor previously filed a form_709 for any other year the final return was thelma’s last individual_income_tax_return which michael filed on date after turner stone prepared it they reported that the irs owed thelma a dollar_figure refund though the refund had not been included as an asset on thelma’s estate_tax_return most of this reported income came from her one-half interest in the proceeds from the sale of the nabors stock and her accumulated income from the private_annuity h estate and gift_tax returns’ audit on date thelma’s estate received two notices of deficiency--one for her estate_tax_return and the other for her gift_tax_return the notices set out large deficiencies and penalties estate_tax_return gift_tax_return deficiency penalties dollar_figure big_number dollar_figure big_number the notice_of_deficiency prompted by the gift_tax_return characterized the dollar_figure thelma transferred under the guise of the private_annuity as gifts to michael and michelle because the annuity’s real fair_market_value was dollar_figure the notice_of_deficiency sent to the estate had a longer list of adjustments the properties in ellis and dallas counties should have been included in thelma’s estate the value of the thaa at thelma’s death was dollar_figure and not dollar_figure thelma’s estate should have included her one-half interest in a bank of america account and all of a deutsche bank account the private_annuity was a sham and all the property that she transferred to michael and michelle should have been included in her estate the transfers to hi-1 hi-2 and hi-3 should be included in thelma’s estate under sec_2035 the estate failed to substantiate a dollar_figure deduction for attorney fees the dollar_figure in gifts that thelma made in are includable in her estate the penalties asserted in both notices were for negligence or disregard of the rules and regulations thelma’s estate has conceded an increase in the estate’s value of dollar_figure because garza failed to report the money thelma received when she liquidated her ira her individual tax_refund and the proceeds from the sale of the nabors stock the estate also concedes that the true value of thelma’s thaa account was dollar_figure the main issue that we are left to decide is what else should have been included--specifically whether thelma’s transfers to the flps and the subsequent private-annuity transaction were valid under sec_2035 sec_2036 and sec_2038 also at issue what is the effect of the qtip_election made on gary’s estate_tax_return should the dollar_figure in gifts that thelma made in be excluded from her estate_tax_return may the estate deduct dollar_figure in attorney’s fees is thelma’s estate liable for sec_6662 penalties opinion i what is includable in thelma’s estate the code imposes a tax on a decedent’s taxable_estate which it defines as the value of the gross_estate minus any allowed deductions sec_2001 sec_2051 the gross_estate is the value of the property in which a decedent had an interest at the time of her death sec_2033 sec_2034 through tell us what property to include in that estate in this case the commissioner argues that sec_2035 sec_2036 and sec_2038 bring back into thelma’s estate the property that garza tried to transfer out of it via the flps and private_annuity sec_2036 includes in a decedent’s gross_estate property that she transferred to another but in which she keeps a right to possession or enjoyment or income until death the paradigm is a gift or low-ball sale from a to b of property in which a retains a life_estate and the target is lifetime transfers that are essentially testamentary in nature 395_us_316 124_tc_95 sec_2036 includes in the estate property in which a decedent keeps until death a right to designate a person who gets possession or enjoyment of or the income from the transferred property it covers many of the same situations also governed by sec_2038 101_tc_300 which includes in an estate any property that a decedent transfers while keeping a right to revoke or change the transfer both sec_2036 and sec_2038 contain the same parenthetical exception for bona_fide sales for an adequate_and_full_consideration sec_2036 sec_2038 the commissioner also relies on sec_2035 which requires us to reach back and include property in thelma’s estate if sec_2036 or sec_2038 would have included it in her estate but for her terminating her retained_interest within three years of death depending on how these sections affect what’s included in thelma’s gross_estate we may also have to decide what property should be included because of the qtip_election made on gary’s estate_tax_return and a potential miscalculation in the estate- tax computation arising from the gifts thelma made during the last several months of her life a positions of the parties apart from some comparatively minor concessions the estate claims that thelma’s estate and gift_tax returns were correct it acknowledges garza’s sloppiness but argues that thelma’s estate plan should be respected despite all the missteps on the major questions it argues that sec_2035 sec_2036 and sec_2038 don’t apply because thelma transferred her property into the flps and then into the private_annuity through bona_fide sales for adequate_and_full_consideration it also contends that none of these sections apply because thelma did not retain possession or enjoyment of or the right to receive income from the property after it was transferred the commissioner attacks the entire estate plan as nothing more than a transparently thin substitute for a will he argues first that the property transferred to the flps is includable in thelma’s estate because thelma kept control_over the assets after the transfer and because there was an implied agreement among the hurfords for thelma to do so he also argues that thelma’s transfer of her property and the property of the trusts in exchange for an interest in the flps was neither bona_fide nor done for adequate_and_full_consideration the same is true for the exchange only two weeks later of her interest in those flps for the private_annuity the commissioner argues that there is grossly insufficient evidence that the exchange of thelma’s interests in the flps for the private_annuity was a bona_fide sale for adequate_and_full_consideration and also argues that thelma continued to control these assets well after the transaction was complete he next contends that garza mangled gary’s estate plan by terminating the family_trust leading to the inclusion of that trust’s assets in thelma’s own taxable_estate finally the commissioner argues that sec_2044 requires thelma’s estate to include the value of the property identified on gary’s estate_tax_return as a qtip deduction this is a fallback position--if all his other arguments fail he is contending that at least the approximately dollar_figure million deduction that gary’s estate took on its return for qtip property must be matched by an inclusion of dollar_figure million on thelma’s estate_tax_return b the private_annuity and the flps we begin with the language of the code sec_2036 states sec_2036 general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom the italicized portions are the key phrases for this case in estate of bongard we said sec_2036 pulls transferred property back into a decedent’s estate if the decedent made an inter_vivos transfer of property no one doubts thelma did this the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent kept an interest or right in the transferred property of the kind listed in sec_2036 which she did not give up before she died estate of bongard t c pincite in other words sec_2036 has two exceptions to a general_rule that includes in her estate all inter_vivos transfers of her property the first exception excludes assets in a transfer if it is a bona_fide sale for adequate_and_full_consideration hunting for the bona fides of a transfer is a question of motive--did thelma have a legitimate and significant nontax reason established by the record for transferring her property deciding whether a transfer was for adequate_and_full_consideration is a question of value--did what thelma give up roughly equal the value of what she received estate of bongard t c at dollar_figure the second exception--applicable even if the transfer is an outright gift--takes the transferred property out of the estate if the decedent did not retain either the possession enjoyment or rights to the transferred property or the right to designate the persons who would possess or enjoy the transferred property 371_f3d_257 5th cir sec_2038 says sec_2038 in general --the value of the gross_estate shall include the value of all property-- transfers after date --to the extent of any interest therein of which kimbell phrases the test somewhat differently holding that a sale is bona_fide if the transferor actually parted with her interest in the assets transferred and the transferee actually parted with the partnership_interest in exchange and a sale is for adequate_and_full_consideration if issued the exchange of assets does not deplete the estate kimbell f 3d pincite if read in isolation this might look like an instruction pointing us to judge bona fides purely in terms of legal effectiveness but the kimbell court also carefully noted that a transaction motivated solely by tax planning with no business or corporate purpose is nothing more than a contrivance without substance that is rightly ignored id pincite we don’t think therefore that kimbell and estate of bongard stake out different tests but if they do the series of deals in this case fails both the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in estate of mirowski v commissioner tcmemo_2008_74 we framed sec_2038 as pulling transferred property back into a decedent’s estate if the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent kept an interest or right in the transferred property of the kind listed in sec_2038 which she did not give up before she died or which she relinquished within the three-year period ending on the date of her death there are two sets of transfers that we need to consider-- transfers by thelma of her own and the trusts’ property in exchange for interests in the flps and her exchange of the flps for the private_annuity we address the validity of each transaction separately because they have independent estate- tax consequences the flps if valid may well entitle the estate to value interests in them at a discount to the property they hold the private_annuity if valid would then remove a very large part of the flps’ value from the estate altogether we start at the end looking first to see if the exchange of thelma’s interest in the flps for the private_annuity was bona_fide and supported by fair and adequate considerationdollar_figure then we look at what interest she retained in the assets exchanged for the private_annuity throughout the last year of her life and we do the same analysis for the transfers by thelma and the trusts in exchange for interests in the flps was the private_annuity effective to remove assets from thelma’s estate a was the transfer of thelma’s interest in the flps for the private_annuity bona_fide and for adequate_and_full_consideration kimbell teaches that a court has to consider separately the bona fides of a transfer and whether it was supported by adequate_and_full_consideration kimbell f 3d pincite we begin by finding that the private_annuity agreement was not bona_fide but the estate argues that an unpublished fifth circuit case estate of mclendon v commissioner 77_f3d_477 5th cir revg tcmemo_1993_459 stands for the proposition that the bona fides of a private-annuity transaction are irrelevant to its validity estate of mclendon stands for no such thing--the opinion even quotes the section imposing the requirement of bona fides--but it decides the case on other grounds was instead a disguised gift or a sham_transaction id pincite citing 116_f3d_749 5th cir there are two key pieces of evidence the agreement that garza drafted transferred thelma’s interest only to michael and michelle thelma intended to limit david’s control_over the property she was giving to her children but we specifically find that she did not intend to disinherit him a more artful attorney might have written a private_annuity that made david’s rights and obligations clear without giving him the ability to deplete the flps’ assets garza assumed however that michael and michelle would ignore what he had drafted and they had signed and instead carry out as they ultimately did thelma’s true intentions that rendered the private_annuity a sham--nothing more than a substitute for a will leaving thelma’s estate in equal shares to her children see eg estate of rector v commissioner tcmemo_2007_367 similar reasoning in a failed flp case dollar_figure the second key piece of evidence is in what she transferred in date she transferred all of her interest in each flp to two of her children including all the marketable_securities and if the problem with the private_annuity was merely one of inadequate consideration we would include only the excess of what was transferred over what thelma received in her estate sec_2043 but because we are finding that the flps were in effect not transferred and thelma retained an interest in them until death we include the entire value of the property transferred for the private_annuity in her estate cash in hi-1 then in may she received her first payment-- dollar_figure of the cash and dollar_figure of the securities that she’d just transferred to michael and michelle in every subsequent month she received back another dollar_figure of cash and securities that she had transferred thelma’s children did not use their own assets let alone the income from the assets in the flps to make these payments they couldn’t have even collectively they could not afford to pay thelma dollar_figure a month what thelma’s children did instead was to hold the assets in the exact same form that they were in before the private_annuity and then slowly transfer bits and pieces of them back to her planning to divide what was left over including a share for david after she died again this makes the private_annuity look much more like a testamentary substitute than a bona_fide sale to be bona_fide a transaction need not be between strangers estate of bongard t c pincite but there must be some objective proof that the transaction wouldn’t materially differ if the parties involved were negotiating at arms’ length id any such finding would be insupportable here thelma’s transfer of her interest in gary’s estate to the children as part of the private_annuity looks even less like a bona_fide sale according to garza thelma transferred her interest in gary’s estate to the flps by first transferring the marital and family trusts to herself disregarding their formalities he described the transaction at trial well she's transferring in the capacity of trustee to herself in the capacity of recipient it would be like me doing a document to transfer money from one pocket to another pocket garza went on to clarify that she completed this transaction simultaneously with the transfer to her children without putting anything in writing we’re skeptical the account statements reveal that the marital and family_trust assets along with assets in an account in the name of gary’s estate were all transferred into the hi-1 partnership these accounts remained separately titled during the private-annuity transaction and then until thelma’s death even though garza testified that thelma distributed the family and marital trust assets to herself and sold them to her children that’s the estate’s explanation for how thelma obtained a 25-percent interest in the flps prior to the private-annuity transaction we next turn to whether thelma received adequate_and_full_consideration when she transferred her assets for the private_annuity the key is whether what thelma received is roughly equivalent to what she gave up ‘ u nless a transfer that depletes the transferor’s estate is joined with a transfer that using the family and marital trust assets in this way may have independent estate-tax consequences and we address these issues later augments the estate by a commensurate monetary amount there is no adequate_and_full_consideration ’ kimbell f 3d pincite quoting wheeler v united_states f 3d pincite it is on this point that the private_annuity is most vulnerable we have already found that garza conjured the partnership discounts out of the air but even if those discounts were correct garza undervalued each flp interest sold in the private_annuity on date the balances of the accounts that eventually were transferred to hi-1 were account thima mt ft total balance dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure note that these are not even hi-1 accounts chase did not begin transferring the assets out of these accounts into hi-1 accounts until after the private_annuity was completed given the many problems with these transactions we are going to call this one administrative delay and move on garza in his april letter valued hi-1’s assets at dollar_figure --the value from gary’s estate_tax_return garza put the same lack of effort into valuing hi-2 a chase employee got a revised estimate of the value of the hunt oil phantom_stock by giving massman a call in date at that time massman valued the phantom_stock at dollar_figure million which is almost dollar_figure million more than the dollar_figure million value garza took from gary’s estate_tax_return there is no record evidence of a boom or a bust in the texas farm-and-ranch property market from date to date but we are certain that a careful attorney would have had the properties in hi-3 reappraised before including them in the private annuitydollar_figure to meet sec_2036’s requirement that the transfer was for adequate_and_full_consideration in money or money’s worth garza should have determined the fair_market_value of the properties at the time of transfer so that the value of the annuity received would be roughly equal to that of the property sold wheeler f 3d pincite adequate_and_full_consideration under the exception to sec_2036 requires only that the sale not deplete the gross_estate recall that garza just took the values off gary’s estate_tax return--values which included properties not even held by hi-3 we therefore hold on the basis of these findings that the transfer of thelma’s flp interests for the private_annuity must be ignored and the value of the flps must be added to her estate unless she retained neither possession nor enjoyment of nor the right to income from the transferred property nor the right to designate the persons who would possess or enjoy that property for a definition of fair_market_value for purposes of the estate and gift transfer_taxes see sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs b did thelma retain a prohibited_interest in the property she transferred to her children through the private_annuity because we find thelma didn’t receive adequate_consideration in a bona_fide sale for the transfer of her property for the annuity her estate needs to show under sec_2036 that she did not keep possession or enjoyment of that property after the private_annuity agreement a transferor retains the enjoyment of property if there is an express or implied agreement at the time of the transfer that the transferor will retain the present economic benefits of the property even if the retained right is not legally enforceable 114_tc_144 see sec_20_2036-1 estate_tax regs for example the existence of formal legal structures which prevent de jure retention of benefits of the transferred property does not preclude an implicit retention of such benefits estate of bongard t c pincite citing 382_f3d_367 3d cir 265_f2d_667 3d cir affg 29_tc_1179 now it is true that thelma’s relationship to the assets changed after the private_annuity she didn’t need to regularly dip into the flps once she began receiving dollar_figure a month under the annuity but as previously discussed her children paid her with the very assets she supposedly sold to them her monthly payments came directly from hi-1 thima which was an flp account meaning that she retained a present economic benefit from her assets after she sold them admitting that michael and michelle couldn’t afford to pay dollar_figure per month to their mother garza testified that the plan all along was for the children to pay the payments from the assets in the private_annuity that they purchased see supra pp tbl she also continued to make deposits into the various flp accounts shifted assets between accounts and otherwise treated them as if they were her own rather than actually transferred to michael and michelle see eg supra p tbl after the private_annuity agreement thelma never resigned as president of the llcs and remained a party to the farm leases she also had ongoing signature_authority over assets in hi-1’s chase accounts which she exercised after the annuity agreement at trial michelle testified that her mother withdrew money from hi-1 to pay her income taxes after she sold the partnership interests to her children q all right do you recall on or around april of that your mother needed dollar_figure a yes q okay and she needed that to pay taxes correct a to pay estimated_taxes yes q okay and this money this dollar_figure--she took this money out of a family limited_partnership account correct a this money was taken out of the family limited_partnership shortly after the time we did the private_annuity transaction because my mother's private_annuity payments were not to kick in until the first week of may she needed the money to pay the taxes and so this is what happened the biggest concern was getting the taxes paid q so there was a transfer taken out of a family limited_partnership account to cover that then a yes thelma also made it clear to michael and michelle even after the private_annuity was signed that they were to make sure that david got one-third of the property in the flps garza testified that there was no design to not include david thelma just didn’t want him to have managerial signature rights and michelle said at trial that although the private_annuity didn’t include david on paper he was equally included with his two siblings the hurfords therefore treated david as a coowner in the flps after the annuity was in place michelle plainly stated david was a part of the private_annuity agreement he’s a one-third owner michael and michelle followed their mother’s directions for the disposition of her property even after she supposedly gave up any interest in it under sec_2036 we find this to be an exercise by thelma of a right either alone or in conjunction with any other person to designate the persons who shall possess or enjoy the property we also find that it is the exercise of a power by thelma altering or amending the transfer of the property going to pay for the private_annuity of the sort described in sec_2038 the consequence is again to pull the flps back into her gross_estate we therefore find that under sec_2036 and sec_2038 thelma retained an impermissible interest in the assets she had tried to transfer to her children through the private_annuity all the assets sold to michael and michelle in the private_annuity transaction must be included in thelma’s estatedollar_figure and that means we need to address the validity of the flps themselves and whether or not the estate may take discounts resulting from that form of ownership were the flps valid a was the creation of the flps bona_fide and for adequate_and_full_consideration as with the exchange of flps for the private_annuity thelma’s exchange of property for interests in the flps must be bona_fide and for adequate_and_full_consideration if it is to be effective at removing property from her taxable_estate compared to private annuities however caselaw on the subject of flps is a rich source of analogous fact patterns and helps us figure out because we’re including in thelma’s estate the assets that went to pay for the private_annuity we hold against the commissioner on his alternate assertion of a gift_tax and associated negligence_penalty in docket number where on the spectrum of legitimate tax planning thelma’s estate lies let’s start with the flps’ bona fides we focus on thelma’s motivation for moving her property into the flps one motive is obvious neither the hurfords nor garza are shy about admitting that they created the flps for the valuation discounts at trial garza said he and the family discussed discounts more than a dozen times but they are equally insistent that the flps had other purposes garza listed ten reasons on each of the flps’ partnership agreements numbering as in the original provide resolution of any disputes which may arise among the partners in order to preserve partnership harmony and avoid the expense and problems of litigation maintain and centralize control of partnership assets consolidate fractional interests in partnership assets to achieve cost savings and to allow those assets to be managed in an orderly manner increase partnership wealth continue the ownership of partnership assets and restrict the right of non-partners to acquire interests in partnership assets provide protection to partnership assets from claims of future creditors against partnership members prevent the transfer of a partnership member’s interest in the partnership as a result of a failed marriage provide flexibility in business planning not available through trusts corporations or other business entities facilitate the administration and reduce the cost associated with the disability or probate of the estate of partnership members and promote the partnership’s knowledge of and communication about the management responsibilities and benefits of partnership assets we do not just look at a list of reasons though thelma’s nontax reason has to be a significant factor motivating creation of the partnerships and not merely a theoretical justification and we’ve observed before that taxpayers often disguise tax- avoidance motives with a rote recitation of nontax purposes see estate of bongard t c pincite as the third circuit said in estate of thompson f 3d pincite quoting 293_us_465 even when all the ‘i’s are dotted and t’s are crossed ’ a transaction motivated solely by tax planning and with ‘no business or corporate purpose is nothing more than a contrivance ’ as we have seen garza did not make a rigorous effort to correctly form the flps he left many of the i’s undotted and t’s uncrossed but we won’t disregard thelma’s transfers to the flps because of his sloppiness instead we’ll examine the evidence to see whether any of these nontax reasons was a significant factor in founding the flps estate of bongard t c pincite estate of harper v commissioner tcmemo_2002_121 of the ten listed nontax purposes the hurfords rely mainly on asset protection and asset management they claim that the assets needed protection from the liabilities associated with the farm and ranch properties and from creditors as for asset management they claim that the flps would consolidate the management of the cash and securities held by thelma the marital trust and the family_trust we have found in other cases that similar claims about asset protection without supporting evidence were insufficient proof of a significant nontax purpose see estate of bongard t c pincite flp’s credit-protection function already served by existing trusts estate of korby v commissioner tcmemo_2005_102 failure to show flp would protect assets from creditors affd 471_f3d_848 8th cir estate of korby v commissioner tcmemo_2005_103 flp no greater protection than previous form of ownership affd 471_f3d_848 8th cir estate of rosen v commissioner tcmemo_2006_115 and we find that placing the assets in flps provided no greater protection than they had while held by the family or marital trusts or in thelma’s own name nor have the hurfords convinced us that giving each child a small ownership_interest reduced the risk of a creditor’s reaching the assets and we cannot find in this case any advantage in consolidated management that thelma or the two trusts gained from the transfer particularly because the partners’ relationship to the assets didn’t change after formation estate of reichardt v commissioner t c pincite while we have found that consolidated asset management can be a significant nontax purpose estate of schutt v commissioner tcmemo_2005_126 we have also denied that such a purpose is significant where a flp is just a vehicle for changing the form of the investment in the assets a mere asset container estate of erickson v commissioner tcmemo_2007_107 we find that asset management and asset protection were not significant non- tax purposes in this case what was the purpose of the flps then we’ve already mentioned the hurfords’ desire to discount the value of thelma’s property but that finding’s not enough by itself we have developed in our caselaw a longer list of factors that if present will incline us to find that the transfer of property to a flp was not motivated by a legitimate and significant nontax reason these factors include the taxpayer’s financial dependence on distributions from the partnership estate of thompson v commissioner tcmemo_2002_246 estate of harper v commissioner tcmemo_2002_121 whether the taxpayer commingled her own funds with partnership funds estate of reichardt t c pincite the taxpayer’s delay or failure to transfer the property to the partnership estate of hillgren v commissioner tcmemo_2004_46 estate of rosen v commissioner tcmemo_2006_115 the taxpayer’s old age or poor health when the flp was formed estate of rosen tcmemo_2006_115 estate of korby v commissioner tcmemo_2005_103 estate of korby v commissioner tcmemo_2005_102 affd 471_f3d_848 8th cir and whether the flp functioned as a business_enterprise or otherwise engaged in any meaningful economic activity estate of bongard t c pincite adherence to partnership formalities is a theme underlying many of these factors see estate of harper tcmemo_2002_ and the hurfords’ disregard for partnership formalities began early thelma asked chase just a few weeks after creating the flps to distribute dollar_figure from hi-1 so she could make an estimated income_tax payment because she had transferred nearly all of her liquid_assets to hi-1--strong evidence that she was financially dependent on distributions from the partnership the hi-1 partnership made another mistake when it reported on thelma’s k-1 that she received no disbursements in which is evidence that everyone was still treating hi-1's assets as thelma’s own thelma also commingled her own funds with the partnerships’ until shortly before she died on date--and long after the hurfords supposedly traded the flps for the private_annuity chase transferred the proceeds from the sale of the tyler house into the hi-1 thima account thelma herself transferred the proceeds from her ira to the hi-1 thima account in date see supra p tbl but neither the tyler house nor the ira were meant to be partnership property the hurfords also disregarded partnership formalities by significantly delaying the transfer of the assets from thelma and the trusts to the flps many of hi-1’s assets remained in thelma’s and the trusts’ accounts for several months after the flps were formed hi-2 had similar problems hunt oil did not even acknowledge that hi-2 owned the phantom_stock until date while the estate argues that the official transfer date was date it has not explained why it took so long to complete the paperwork the transfer of the dallas ellis county property to hi-3 was put off for two years and we’ve already recounted how disordered the other deeds were the other underlying theme in our caselaw is that a flp needs to be a functioning business or at least have some meaningful economic activity estate of bongard t c pincite it’s easy enough to show this if a working business is contributed to a flp see kimbell f 3d pincite working_interest in oil_and_gas_properties we’ve also found that a flp may have meaningful economic activity where the partnership furthers family investment goals or where the partners work together to jointly manage family investments estate of mirowski tcmemo_2008_74 estate of schutt v commissioner tcmemo_2005_126 but where none of the partners was involved in conducting the partnerships’ business it’s unlikely that the transfer has a legitimate and significant nontax reason see estate of thompson f 3d pincite look at the flps in this case hi-1 just held marketable_securities and cash the hurfords did not have even a minimal involvement in deciding which securities hi-1 should own or even whether it should buy or sell cf estate of schutt tcmemo_2005_126 where we said that while the mere holding of securities in an untraded portfolio is a negative factor the record in that case reflected a significant nontax reason for creating the flps all investment decisions were left to chase and the same people at chase made the decisions before and after the assets were moved to hi-1 hi-2 required even less of the hurfords than hi-1 the only choice they could make concerning the hunt oil phantom_stock was to hold it or to cash_out the hi-3 partnership did hold real_estate but again the partnership was not actively managing any of the farms or ranches the three leases of those properties were all in place when hi-3 was formed and the hurfords did nothing more than collect rent there is no evidence that the partners met to discuss family business or investment strategy or even discuss the partnerships’ profits or losses this would have been difficult given the partnerships’ mayfly-like life span they were hatched and dispatched to the private-annuity transaction in a few weeks’ time and afterward served primarily as a holding pen to fund thelma’s monthly annuity payments see supra p tbl this leaves only the hurfords’ drive for a discount as a reason for creating the flps and we do find that their purpose was nothing more than allowing the hurfords to claim a discount when thelma transferred her interest in them to her children for the private_annuity there was no nontax business or economic reason for them to exist michelle’s notes from one of the initial meetings with garza confirm this she wrote have kids own percent of everything to maximize discount advantage we thus find that thelma’s transfers to the flps were not bona_fide sales even if the transfers were bona_fide we would find that they were not for adequate_and_full_consideration the general test for deciding whether transfers to a partnership are made for adequate_and_full_consideration is to measure the value received in the form of a partnership_interest to see if it is approximately equal to the property given up estate of bongard t c pincite kimbell f 3d pincite but kimbell also teaches more specifically that we should focus on three things whether the interests credited to each of the partners was proportionate to the fair_market_value of the assets each partner contributed to the partnership whether the assets contributed by each partner to the partnership were properly credited to the respective capital accounts of the partners and whether on termination or dissolution of the partnership the partners were entitled to distributions from the partnership in amounts equal to their respective capital accounts id pincite we phrase our own test a bit differently we look to see if all partners in each partnership received interests proportion- ate to the fair_market_value of the assets they each transferred and partnership legal formalities were respected estate of bongard t c pincite it is obvious that the value of thelma’s interest in each flp was worth less than the assets she contributed for all three flps thelma’s and gary’s estates20 each received a percent interest and the three children and the llc each received a 1-percent interest gratis but for hi-2 and hi-3 thelma and gary’s estate contributed percent of the assets what thelma contributed to hi-1 was even more disproportionately large compared to the interest she received thelma transferred almost dollar_figure million of assets to hi-1 in date the family and recall that the gary t hurford trust was given a percent interest in the partnerships but that no such trust actually existed instead the family and marital trusts created under gary’s will together with an account holding other assets from gary’s estate were all contributed to the hi-1 partnership and eventually consolidated in the hi-1 thima account long after the private_annuity transaction was completed see supra pp marital trusts contributed a little under dollar_figure million combined even assuming the gary t hurford trust existed as a valid partner these numbers show that each partner’s interest in each of the flps did not reflect his or her or its contribution it is equally obvious that there was no pooling of assets in the interest of creating true joint_ownership or starting a new enterprise--thelma and gary’s estate contributed everything there was no contribution from any of the hurford children either in money property or services nor were their partnership interests reported as gifts to them and we’ve already found that the crediting of the partners’ capital accounts was entirely fictional see supra p thelma’s unilateral contribution supports an inference that only a desire for tax savings motivated the flps’ formation see estate of harper tcmemo_2002_121 cf estate of harrison tcmemo_1987_8 where other partners made significant contributions at formation the partnership served as a vehicle for a genuine pooling of interests for a flp to work the minority interest holders must at a minimum receive their interests either by gift or by contributing their own assets or services sec_1_704-1 income_tax regs provides that a donee or purchaser of a capital interest in a partnership is not recognized as a partner unless such interest is acquired in a bona_fide transaction not a mere sham for tax_avoidance_or_evasion purposes and the donee or purchaser is the real owner of such interest this didn’t happen here--the hurford children neither contributed their own property nor did thelma report gifts to them of partnership interests we have found no legal authority for garza’s position that partners can have a partnership_interest with nothing more than a shuffle of paper we therefore cannot recognize the hurford children as true partners of the flps we find that the only purpose the flps served in garza’s scheme was to allow the hurfords to take a discount when thelma transferred her assets for the private_annuity a short time after the partnerships were formed therefore we find that thelma’s transfers to the flps were not bona_fide sales for adequate_and_full_consideration b did thelma retain the possession or enjoyment of or the right to the income from the property she transferred to the flps in violation of sec_2036 one question remains must we discount the value of those assets now included in thelma’s estate for lack of control and lack of marketability because they consist of interests in flps the answer depends on whether we would’ve looked past the flp to include the underlying assets in those flps in thelma’s estate absent the private_annuity transaction we return to the same analysis under sec_2036 to find the answer the key is whether there was an express or implied agreement at the time of the transfer to the flps that thelma would keep the present economic benefits of the property even if the retained right were not legally enforceable estate of reichardt t c pincite citing references omitted we have found implied agreements when c c c the decedent used flp assets to pay his personal expenses eg estate of rosen tcmemo_2006_115 the decedent transferred nearly all of his assets to the flp eg 114_tc_144 and the decedent’s relationship to the assets remained the same before and after the transfer eg 114_tc_144 estate of rosen tcmemo_2006_115 garza’s plan plunges this case right into these precedents the key proof of an implied agreement that thelma would continue to be able to enjoy her property after she gave nearly all of it to the flps lies in evidence of what happened after the flps were formed--they were shuttled right into the private_annuity just weeks after they were created and before they were fully funded with thelma’s assets and thelma received her very own assets back from her children as payments under the private-annuity agreement yet even though thelma supposedly held an interest in the flps for only a few weeks we’ve already recounted how she impermissibly took distributions for her living_expenses directly from the flp accounts and like many of the other cases where we have found a retained_interest she needed that money because she had transferred nearly everything she owned into the flps her relationship to her assets didn’t change after she transferred them to the flp accounts--and remained the same even after the private_annuity sale we therefore find that after transferring the assets into the flps thelma retained an interest in them in violation of sec_2036 well almost because she transferred the flp interests to her children through the private annuity--albeit in a transfer we have found problematic under sec_2036 itself--it is possible that she severed her ties to the flp interests and didn’t hold the impermissible retained_interest at death this is where sec_2035 comes into play sec_2035 says sec_2035 inclusion of certain property in gross_estate --if-- the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2035 together with sec_2036 thus also requires the estate to include the value of assets thelma transferred to the flps assuming she severed her connection to the flps with the sale of her interests to the private_annuity of course those assets are already included because of the problems with the private_annuity we hold therefore that the hurfords were not entitled to any discounts because of the flps when they calculated the amount of the monthly annuity payments and so no discounts apply when determining the amount now includable in the estatedollar_figure c the family and marital trusts we have already described how the marital and family_trust account statements show that thelma moved those accounts into the hi-1 partnership and then tried to shuttle them to her children through the private_annuity at trial garza described what happened to the two trusts as follows well the accounts were transferred by the bank to the limited_partnerships so those trusts became assets--the assets in the trusts were transferred to the limited_partnerships the limited_partnership interests were sold to the private_annuity see in effect you had a distribution to thelma then a conveyance to the commissioner also argues that sec_2036 or sec_2038 requires inclusion in the estate of the assets transferred into the flps we need not address this argument because we’ve found sec_2036 in conjunction with sec_2035 suffices the partnership then a sale of the partnership_interest to the kids using the private_annuity later when asked whether thelma had an interest in the marital and family trusts at death garza responded well the assets had been blown out to limited_partnerships which had been sold so i think there were trusts but i don't think they--i think they were pretty hollow at that point on this narrow point we agree with garza the family_trust was an entirely legitimate part of gary’s estate plan intended to use his unified_credit of dollar_figure bisignano had carefully ensured that the terms of the family_trust imposed an ascertainable_standard on withdrawals--thelma was limited to taking distributions for her health education support or maintenance without this limitation the code would treat thelma as if she had general_power_of_appointment and sec_2041 would include property subject_to that power in thelma’s gross_estate but the hurfords cannot qualify for the exception merely by stating it in the will and avoiding it in practice thelma exercised a general power by distributing all of the family_trust to herself and selling those assets in the a general_power_of_appointment is one that is exercis- able in favor of the decedent her estate her creditors or the creditors of her estate sec_2041 any control limited by the ascertainable_standard as was provided by gary’s family_trust however shall not be deemed a general_power_of_appointment sec_2041 private-annuity agreement and so they became subject_to her full control and individual ownershipdollar_figure since thelma used all the family trust’s assets as her own in the private_annuity we disregard the fact that they at one time could have been sheltered from any estate_tax under the plan designed by bisignano there are many other problems with the marital trust’s assets independent of the flp and private-annuity transactions for example though gary’s will passed all of the property in his estate--except for the family trust’s assets his home and his personal effects--into the marital trust only a small portion of it ended up in the marital trust account with chase or was otherwise titled in the trust’s name and gary’s estate took a qtip_election for approximately dollar_figure were we to try to construct an alternate holding for this part of thelma’s estate as the commissioner urges we would quickly run into tricky questions of whether thelma’s handling of that property was a conversion and disposition of the qtip property under sec_2511 and dollar_figure we’ll leave those questions for another case sec_2031 broadly provides that the gross_estate in- cludes all property real or personal tangible or intangible wherever situated for example does a transfer of qtip into a flp termi- nate the qualified income_interest that the code requires thelma to have from the time she receives the interest until death sec_2044 sec_25_2519-1 gift_tax regs and hold instead that all the property that garza moved from thelma and the trusts into the flps and the private_annuity is included without discount in her gross_estate under sec_2031’s broad language including in an estate all property real or personal tangible or intangible wherever situated d gifts thelma made in date thelma gave away dollar_figure in taxable_gifts in date and reported them on her gift_tax_return for that year form_709 the code requires a taxpayer to include adjusted_taxable_gifts made during life in the computation of the tentative estate_tax sec_2001 the code then reduces that amount by the hypothetical tax on a taxpayer’s post-1976 taxable_gifts sec_2001 the effect is that the estate uses a higher marginal_rate on the graduated rate schedule when computing the estate_tax the commissioner argues that because thelma’s estate failed to report post-1976 adjusted_taxable_gifts on her estate_tax_return the estate miscalculated the estate_tax due we agree with the commissioner ii attorney’s fees the commissioner challenges the estate’s deduction of dollar_figure for attorney’s fees it claims it paid garza to administer thelma’s estate sec_2053 allows a deduction for administration_expenses including attorney’s fees see sec_20_2053-3 estate_tax regs it is the estate’s burden to substantiate the deduction see rule dollar_figure the commissioner agrees with the hurfords that they paid garza over dollar_figure so we find it a bit hard to believe that they cannot show any of these fees were paid to administer thelma’s estate garza never complained that the hurfords failed to pay a bill and we are quite sure that his work on thelma’s estate was not done pro bono still the record is thin at trial the commissioner cross-examined the hurfords and garza trying to figure out how much of garza’s fees were paid_by the estate itself but garza’s bills were as sloppy as his other paperwork and no one was able to decipher them the commissioner asked michelle how much the estate’s administration fee was q a do you know what the total fees estate-tax fees were paid to garza staples well dollar_figure were paid on behalf of my mother's estate q were there fees paid after the estate_tax_return for your father's estate was filed that were paid to garza staples a yes there was dollar_figure paid in the year q and is that amount claimed on the sec_7491 shifts the burden_of_proof to the commis- sioner when the taxpayer has produced credible_evidence how- ever the hurfords’ lawyers withdrew their sec_7491 motion so rule applies a no we find michelle credible and by a bare preponderance_of_the_evidence find that the estate has proved its dollar_figure deduction for attorney’s fees iii negligence the estate contests the commissioner’s assertion of a negligence_penalty under sec_6662 before determining the estate’s liability we first have to decide whose negligence matters--thelma’s or her executor’s on this point both parties agree that it is michael’s actions that we need to consider because the estate is the taxpayer and michael acted as the estate’s fiduciary in his capacity as executor we agree that this makes his conduct the focus of our analysis of whether a negligence_penalty under sec_6662 is justified see estate of holland v commissioner tcmemo_1997_302 see also eg 93_tc_462 imposing on estate’s fiduciary a negligence-based penalty for failure to timely file thomas v commissioner tcmemo_2001_ same since the facts of this case span a long period we also need to determine when to scrutinize michael’s conduct on this the code and regulations direct us to use the time period encompassing the preparation of the return at issue because the term ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs emphasis added we will therefore consider the time during which garza and turner stone prepared thelma’s estate’s tax returns both garza and turner stone represented the estate during this time and prepared the estate_tax_return that michael signed we consider michael’s knowledge and observations of his attorney’s and accountants’ actions to decide whether the estate is liable the penalty in this case is triggered by a failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs negligence also includes failure by the taxpayer to keep adequate books_and_records or to substantiate items properly id negligence is strongly indicated where the taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances id if michael had prepared the estate_tax_return himself there is little doubt that we could find negligence or an intentional disregard of the tax rules but michael himself didn’t prepare the returns instead he hired garza and turner stone the negligence_penalty can be rebutted by a showing of reasonable_cause and good_faith sec_6664 and michael points to his reliance on professional advice for proof we begin with the regulation which somewhat unhelpfully states that reliance on professional advice is reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1 b income_tax regs the caselaw more helpfully points to three factors to test whether the taxpayer--and remember that in this case that means michael--properly relied on professional advice 115_tc_43 affd 299_f3d_221 3d cir first was the adviser a competent professional who had sufficient expertise to justify reliance second did the taxpayer provide necessary and accurate information to the adviser third did the taxpayer actually rely in good_faith on the adviser’s judgment id both garza and turner stone were professionally licensed and would have appeared competent to a layman at the time they prepared the estate_tax_return reliance on even these professionals appears more rational in light of bisignano’s prior recommendations although nowhere nearly as aggressive and certainly more competently drafted bisignano’s advice contained strategies similar in name and purpose to garza’s garza was thus not the first to introduce michael to the concept of family limited_partnerships and we do not find michael to have unreasonably relied on garza when pursuing tax-reduction strategies on behalf of his mother’s estate see melnik v commissioner tcmemo_2006_25 we find it more_likely_than_not that michael was reasonable in not knowing that garza’s particular method of estate_planning was so far off the mark that it would lead him and his family into their present morass of litigation we find little indication that michael knew or reasonably could have known that garza’s schemes were not within the realm of legitimate estate-planning practices or that garza or turner stone lacked sufficient competence in estate-tax law sec_1_6664-4 income_tax regs on the second point we find that michael provided both garza and turner stone with all the relevant financial data needed to assess the correct level of estate_tax sec_1 c i income_tax regs it’s the third point--did michael reasonably and in good_faith rely on garza and turner stone’s professional advice-- that’s the hardest to address sec_6664 the regulations direct us to consider all facts and circumstances to decide whether michael’s reliance was reasonable and in good_faith sec_1_6664-4 income_tax regs michael is a child psychiatrist of considerable education and experience in his field but we find that he is not sophisticated in tax and business matters see malone v commissioner tcmemo_2005_ cf estate of holland tcmemo_1997_302 imposing a negligence_penalty on executor who was estate-planning and tax attorney our review of michelle’s notes of meetings and calls with her brother garza and the accountants consistently show a family that wanted to do all it could to reduce or eliminate the tax bill they faced but also show constant questioning of their advisors about what was going on and whether it would work this makes us fall back on 469_us_241 where the court noted most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place ordinary business care and prudence do not demand such actions id pincite see also 66_f3d_729 5th cir quoting boyle affg in part revg in part tcmemo_1994_228 152_f3d_450 5th cir discussing the need for even an intelligent person to obtain expert advice affg in part and vacating in part 108_tc_344 we consider it well established that a taxpayer has the right to minimize his tax_liability and it was reasonable for michael to have relied on professionals in the arcane and complex field of estate-tax law that his and his family’s choice of advisers proved so unsuitable has led them to their present situation--unable to enjoy fully the estate built up by old mr hurford and seeking relief at court instead but we do find that michael’s reliance on the professionals he chose however unsuitable they turned out to be was nevertheless under the circumstances done reasonably and in good_faith we therefore impose no penalty for negligence or disregard of the code decisions will be entered under rule
